UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number 1-14795 AMERICAN SAFETY INSURANCE HOLDINGS, LTD. (Exact name of registrant as specified in its charter) Bermuda (State of incorporation or organization) Not applicable (I.R.S. Employer Identification No.) 31 Queen Street 2nd Floor Hamilton, Bermuda (Address of principal executive offices) HM 11 (Zip Code) Registrant’s telephone number: (441) 296-8560 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value New York Stock Exchange, Inc. Securities to be registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well known seasoned issuer as defined in Rule 405 of the Securities Act.Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesNo X Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Large Accelerated Filer Accelerated Filer _X Non-accelerated Filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X The aggregate market value of registrant’s voting common stock held by non-affiliates based upon the closing sales price as reported by the New York Stock Exchange as of June 30, 2010 was $150,034,132. The number of shares of registrant’s common stock outstanding on March 4, 2011 was 10,440,285. Documents Incorporated by Reference: Part III of this Form 10-K incorporates by reference certain information from Registrant’s Proxy Statement for the 2011 Annual General Meeting of the Shareholders (the “2011 Proxy Statement”). [The Remainder of this Page Intentionally Left Blank] -- AMERICAN SAFETY INSURANCE HOLDINGS, LTD. Table of Contents PART I Page Item 1. Business 1 Item 1A. Risk Factors 26 Item 1B. Unresolved Staff Comments 39 Item 2. Properties 39 Item 3. Legal Proceedings 39 Item 4. ( Removed and Reserved) 39 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 40 Item 6. Selected Financial Data 40 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 42 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 59 Item 8. Financial Statements and Supplementary Data 60 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 60 Item 9A. Control and Procedures 61 Item 9B. Other Information 62 PART III Item 10. Directors, Executive Officers and Corporate Governance of Registrant 63 Item 11. Executive Compensation 63 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 63 Item 13. Certain Relationships and Related Transactions, and Director Independence 63 Item 14. Principal Accountant Fees and Services 63 PART IV Item 15. Exhibits and Financial Statements and Schedules 64 PART I Item 1.Business In this Report, the terms “we,” “our,” “us,” “Company” and “American Safety Insurance” refer to American Safety Insurance Holdings, Ltd. and, unless the context requires otherwise, includes our subsidiaries and non-subsidiary affiliates. We maintain a web site at www.amsafety.bm that contains additional information regarding the Company. Under the caption “Investor Relations - SEC Filings” on our website, we provide access, free of charge, to our filings with the Securities and Exchange Commission (“SEC”), including Forms 3, 4 and 5 filed by our officers and directors, as soon as reasonably practical after electronically filing such material with the SEC. Cautionary Statement Regarding Forward-looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of the U.S. federal securities laws. We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in the United States securities laws. In some cases, these statements can be identified by the use of forward-looking words such as “may”, “should”, “could”, “anticipate”, “estimate”, “expect”, “plan”, “believe”, “predict”, “potential”, and “intend”. Forward-looking statements contained in this report include information regarding our expectations with respect to pricing and other market conditions, our growth prospects, the amount of our acquisition costs, the amount of our net losses and loss reserves, the projected amount of our capital expenditures, managing interest rate risks, valuations of potential interest rate shifts and measurements of potential losses in fair market values of our investment portfolio. Forward-looking statements only reflect our expectations and are not guarantees of performance. These statements involve risks, uncertainties and assumptions. Actual events or results may differ materially from our expectations. Important factors that could cause actual events or results to be materially different from our expectations include (1) actual claims exceeding our loss reserves, (2) the failure of any of the loss limitation methods we employ, (3) the effects of emerging claims and coverage issues, (4) inability to collect reinsurance recoverables, (5) the loss of one or more key executives, (6) a decline in our ratings with rating agencies, (7) loss of business provided to us by our major brokers, (8) changes in governmental regulations or tax laws, (9) increased competition, (10) general economic conditions, (11) changes in the political environment of certain countries in which we operate or underwrite business, and (12) the other matters set forth under Item 1A, “Risk Factors” included in this report. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 1 Business Overview We are a Bermuda-based specialty insurance and reinsurance holding company with U.S. insurance and offshore reinsurance operations offering solutions for specialty risks.Through our domestic operating subsidiaries and affiliates, we market and underwrite a variety of specialty insurance products to small and medium-sized businesses in the United States.Through our Bermuda operating subsidiaries, we offer reinsurance products primarily to U.S. and international small and medium-sized insurance companies.We compete in three specialty divisions: excess and surplus lines ("E&S") and alternative risk transfer ("ART") in the U.S. and assumed reinsurance in Bermuda.We offer a broad spectrum of products allowing us to provide flexibility to smaller E&S accounts generally available only to larger accounts.ART provides access to business generated by program managers as well as the ability to offer fully funded products where the insured bears the underwriting risk and we generate fee income.We believe that our market and specialty product focus has allowed us to develop underwriting expertise in the markets that we serve.We utilize a solution oriented approach to underwriting while focusing on underwriting profitability.We believe that our underwriting expertise, flexible platform and customer orientation set us apart from our competitors.Our goal is to offer small and medium-sized businesses a broad base of specialty insurance and reinsurance products for which we can build scale and consistently produce underwriting profits.Our reinsurance products provide insurance carriers with excess of loss coverage in targeted classes of business. Specialty Insurance In the standard insurance markets, rates and policy forms are regulated and products and coverages are for the most part uniform.Exposures tend to be more predictable than in the specialty markets and, due to the consistency of products offered in the market, insurers largely compete on the basis of price.In contrast, the specialty insurance markets generally deal with harder to place risks.These specialty risks, due to the nature of the particular risk or activities of the insured, often do not lend themselves to the strict, uniform underwriting criteria of standard insurers and require unique underwriting solutions. As opposed to the standard markets, competition in the specialty markets focuses more on expertise, flexibility and customer service, although standard markets expand or contract into and out of this business depending on market conditions.Because the specialty markets generally involve higher perceived insurance risks than those characteristic in the standard markets, we utilize our underwriting expertise in an attempt to manage these risks appropriately.Management considers underwriting profitability to be more important than market share.Our customers’ insurance needs are often highly specialized and our underwriting expertise and flexibility allow for custom tailored terms and product solutions to meet their unique needs. 2 Markets E&S The E&S markets focus on hard to place risks and exposures that are not typically underwritten by the standard markets.For our E&S lines of business, we are able to offer more flexible policy forms at unregulated premium rates, allowing us to underwrite business not adequately served by the standard markets.Our E&S business also includes certain products offered by the admitted market.Carriers writing in the admitted market underwrite complex risks similar to those written by E&S carriers but are licensed by the insurance regulators of the states in which they do business as admitted carriers.We currently write portions of our environmental and specialty program business, all of our surety business, and our directors and officers liability products on an admitted basis. Our subsidiary, American Safety Indemnity Company (“American Safety Indemnity”) and affiliate American Safety Risk Retention Group, Inc (“American Safety RRG”), provide coverages in the E&S markets.Our subsidiaries, American Safety Casualty Insurance Company (“American Safety Casualty’) and Victore Insurance Company “(Victore”), provide coverages in the admitted portion of the E&S market.In 2010, gross written premiums totaled $138.2 million in our E&S division. Alternative Risk Transfer The Alternative Risk Transfer, or ART, market provides insurance, reinsurance and risk management products for insureds who want more control over the claims administration process, who want to reduce the cost of insurance or who are unable to find adequate insurance coverage.The ART market includes captive insurance companies and risk retention groups.Captive insurance companies are risk sharing vehicles, formed by one interest or a group of related interests to provide insurance coverage for their business operations.Risk retention groups are insurers owned by their policy holders that are licensed only in the state of their formation; however, through the Federal Liability Risk Retention Act, these groups are able to write insurance in all states.These alternative risk transfer arrangements blend risk transfer and risk retention mechanisms and, along with self-insurance, form the ART market. The ART market has traditionally been correlated to the standard market’s underwriting cycle, expanding in hard market periods and retracting in soft market periods.We believe that this correlation has become less important as ART solutions have become more accessible and better managed, evidenced by an increase in the number of captive formations in both domestic and offshore domiciles, such as Vermont and Bermuda.This continued growth has contributed to the competitive environment in the ART market.Despite the current soft market, customers in certain industries continue to find that ART markets provide adequate, affordable coverages meeting their particular needs. 3 Our participation in the ART market takes two forms: as a fully funded carrier and by participating in specialty programs.We serve as a fully funded carrier for risks that wish to essentially self-insure for which we receive fee income.We also participate in specialty program business where we outsource the underwriting and program administration to program managers with established underwriting expertise in the particular homogenous risk covered by the program.We receive both premium and fee income from our specialty program business.In 2010, gross written premiums totaled $88.8 million in our ART division and recognized $3.6 million in fee income. Assumed Reinsurance Reinsurance is an arrangement in which the reinsurer agrees to indemnify an insurance or reinsurance company, known as the ceding company, against a portion of the insurance risks underwritten by the ceding company under one or more reinsurance contracts.Reinsurance reduces the ceding company’s net liability on individual risks or classes of risks, provides catastrophe protection from large or multiple losses, and can provide the ceding company with additional underwriting capacity.Reinsurance serves only to indemnify a ceding company for losses payable by the ceding company to its policyholders and, therefore does not discharge the ceding company from its liability to its policyholders. During soft insurance markets, ceding companies tend to retain more of their risk, resulting in less premium ceded to reinsurers and, in response, reinsurers generally reduce rates to attract ceding companies.Although there has been increased competition and pricing pressure, we have been able to identify opportunities in attractively priced areas primarily with small specialty insurers, captives, risk retention groups and program managers with a particular focus on general liability, professional liability and medical malpractice classes of business.We also participate in one property catastrophe reinsurance treaty.In 2010, gross written premiums totaled $50.6 million in our assumed reinsurance division. Our specialty insurance divisions are further categorized into: excess and surplus lines, alternative risk transfer, and assumed reinsurance. Excess and Surplus Lines: We provide the following excess and surplus lines products: Environmental:General liability for various types of environmental risks including smaller market and middle market environmental contractors and consultants and environmental impairment liability.We do not provide coverage for manufacturers or installers of products containing asbestos, but instead may insure the contractors that remediate asbestos. The environmental risks we underwrite are as follows: · Environmental Contractor and Consultant Risks: general contractor pollution and/or professional liability coverage for environmental contractors and consultants, targeting two distinct markets: o Small market focused on environmental contractors and consultants with annual revenues below $3.0 million. o Middle Market – focused on environmental contractors and consultants with annual revenues above $3 million. · Environmental Impairment Liability: coverage for fixed site pollution liability businesses such as manufacturers, real estate, storage tank facilities and waste facilities. 4 Construction:primary general liability coverage for various types of residential and commercial construction risks. The construction risks we underwrite include: · Residential Construction:residential contractors, including primarily artisan contractors, subcontractors and general contractors. · Commercial Construction:commercial contractors, including artisan contractors, subcontractors and general contractors. · Other:other coverages, including general liability for building owners and equipment dealers. Products Liability:Products liability coverage to small and middle market manufacturers and distributors of medium hazard products, excluding certain high severity classes of risks such as invasive medical products, pharmaceuticals and nutraceuticals. Excess:Excess and umbrella liability coverage primarily in the construction and products liability areas, both over other carriers’ and our own primary policies. Property:Property and packaged property and liability focused on fire exposed premises for risks such as apartment buildings, condominiums, office buildings and hotels/motels. Surety:Contract performance and payment bonds to environmental contractors and construction contractors in 47 states and the District of Columbia.To a lesser extent, we also underwrite commercial surety bonds. Healthcare:General and professional liability for the long-term care industry including nursing homes and assisted living facilities. Directors and Officers Liability:Coverage for primary and following-form excess directors and officers liability for public, private and non-profit entities; stand alone employment practices liability insurance (EPLI); and fiduciary liability. Errors and Omissions:Primary and excess coverage for miscellaneous professional liability risks such as lawyers and insurance agents. Alternative Risk Transfer:We provide the following alternative risk transfer products: Specialty Programs.Working through third party program managers, we target homogenous groups of specialty risks where the principal insurance coverages include either casualty (general, professional or pollution liability) or property.Our specialty programs consist primarily of property and casualty coverages for construction contractors, pest control operators, small auto dealers, real estate brokers, restaurant and tavern owners and bail bondsmen.There were a total of 21 active programs at December 31, 2010. Fully Funded.Fully funded policies allow us to meet the needs of insureds that, due to the nature of their businesses, pay high insurance premiums or are unable to find adequate insurance coverage.Typically, our insureds are required to maintain insurance coverage to operate their business and the fully funded product allows these insureds to provide evidence of insurance, yet at the same time maintain more control over insurance costs and handling of claims.The fully funded product allows these businesses to self insure their insurance risks while still providing evidence of insurance through a self-insurance vehicle, such as our affiliated segregated account captive, American Safety Assurance, or our sponsored captive, American Safety Assurance (VT), or through another captive vehicle established by the insured.We generally do not assume underwriting risk on these policies, but instead earn a fee for providing the insurance.Policy limits are set based on the requirements of the insured, and the insured collateralizes up to the entire aggregate limit or estimated losses through cash, trust accounts or irrevocable letters of credit, or a combination thereof. 5 The aggregate policy limit caps the total damages payable under the policy, including all defense costs.We write fully funded general and professional liability policies for businesses operating primarily in the healthcare and construction industries. Assumed Reinsurance. Our subsidiary, American Safety Reinsurance, focuses on casualty reinsurance for risk retention groups, captives and small specialty insurance companies.Business written includes medical malpractice, professional liability for accountants and lawyers, commercial auto liability, general liability across multiple sectors, and one property catastrophe treaty that provides a finite limit over the exposure period. Runoff Lines. When certain business lines do not meet our profit or production expectations, we take corrective actions, which may include exiting those business lines.When we exit a business line, we no longer renew or write any new policies in that business line, although we do continue to service existing policies until they expire and administer any claims associated with those policies.The business lines we have exited since 2002 are: • Workers’ Compensation.In 1994 we began writing workers’ compensation insurance for environmental contractors.During 2003, we placed this business line into runoff due to unfavorable loss experience as well as the cost associated with servicing this line of business.The claims associated with this line of business are being administered by a third party.At December 31, 2010, we were carrying net loss reserves of $3.7 million related to this business line. • Excess Liability Insurance for Municipalities.We began writing excess liability insurance for municipalities in 2000.During 2003, we placed this business line into runoff due to a lack of premium production and difficulty in obtaining affordable reinsurance coverage.At December 31, 2010, we were carrying net loss reserves of $4.8 million related to this business line. Competition We compete with a number of domestic and international insurance and reinsurance companies, Lloyd’s syndicates, alternative risk transfer mechanisms, risk retention groups, insurance purchasing groups and captive insurers.Our markets are highly competitive with respect to a number of factors, including overall financial strength, pricing, breadth of coverage, product flexibility, ratings of companies by independent rating agencies, quality of service, reputation and commission rates.We believe competition in the sectors of the market we target is fragmented and not dominated by one or more competitors.We frequently encounter competition from other companies that insure or reinsure risks in business lines that encompass the specialty markets in which we operate, as well as from standard insurance carriers as they try to gain market share.The companies with which we compete vary by the industries we target and the types of coverage we offer.Our E&S business competes with companies such as RLI Corp., Navigators Group, Meadowbrook Insurance Group, W.R. Berkley Corporation and Markel Corporation.In our ART business, we compete against companies such as Houston International Insurance Group, RLI Corp. and Philadelphia Insurance Company.Our reinsurance competitors range from Bermuda reinsurers such as Alterra Corporation to smaller reinsurers such as Wind River Reinsurance Company (a subsidiary of Global Indemnity PLC) as well as Lloyds of London. 6 There are no significant barriers to entry in the areas of the property and casualty industry in which we compete.The degree of competition at any given time is governed by a variety of factors, including market conditions and capital capacity.We believe that the industry is currently in a soft market period, characterized by broader coverage terms, lower premiums and excess capital.As a result, we are in a period of intensifying competition as companies attempt to utilize their capital by aggressively seeking market share, often writing policies at reduced pricing levels.In addition, standard insurers may aggressively write specialty coverages that they would not write in more favorable markets and carriers that normally are focused on larger risks may begin to market to the medium and small risks that are the focus of our business.We are committed to maintaining underwriting discipline and as a result, when we believe that pricing will not support our goal of underwriting profitability, we choose not to write the business. We are focused on market segments in which we believe we have significant underwriting expertise, seeking to earn consistent margins.Underwriting profit is a key component of our overall strategy and, in the current market conditions, underwriting expertise is critical.We believe that our underwriting expertise, our“A” (Excellent) rating from A.M. Best, the flexibility offered by our corporate structure, our focus on small to medium-sized risks in underserved markets and our producer relationships offer us competitive advantages in the E&S, ART and Assumed Reinsurance lines of business. Additionally, we differentiate ourselves from our program competitors primarily in two ways.First, we typically require the program managers to share in the risk and profits of the business they produce by assuming a portion of the premiums and the losses on the coverage being offered, which are secured by collateral.Our Bermuda segregated account captive, American Safety Assurance, or our Vermont sponsored captive, American Safety Assurance (VT), can be utilized to facilitate the risk sharing position of the program manager by providing a vehicle for the program manager to collateralize its portion of the risk.The requirement to share a portion of the risk encourages the program manager to focus on underwriting profitability rather than solely on the production of commission income through premium volume.Second, we choose to focus on smaller programs where there are fewer competitors, thereby allowing us to obtain terms and conditions more favorable to us.We earn fee income in addition to premium on the specialty program business that we write. Rating On January 10, 2011, A.M. Best, the most widely recognized insurance and reinsurance company rating agency, affirmed its rating of “A” (Excellent) with a stable outlook on a group basis of our Bermuda reinsurance subsidiary, our two U.S. insurance subsidiaries, and our U.S. non-subsidiary risk retention group affiliate.An “A” (Excellent) rating is the third highest of fifteen ratings assigned by A.M. Best and is granted to companies that have, in the opinion of A.M. Best, an excellent ability to meet their ongoing obligations to policyholders. Some policyholders are required to obtain insurance coverage from insurance companies that have an “A-” (Excellent) or higher rating from A.M. Best.Additionally, many producers are prohibited from placing insurance or reinsurance with companies that are rated below “A-” (Excellent) by A.M. Best.A.M. Best’s ratings represent an independent opinion of a company’s ability to meet its obligations to policyholders and are of concern primarily to policyholders and producers.Its rating and outlook should not be considered an investment recommendation. We have also been assigned a financial size category of Class IX by A.M. Best.A financial size category of Class IX is assigned by A.M. Best to companies with adjusted policyholder surplus of $250 million to $500 million. 7 Distribution The specific distribution channels we use vary by business line.We market our excess and surplus products primarily through approximately 250 independent agents and brokers, which we refer to as "wholesale producers" in all 50 states and the District of Columbia.Our ART specialty program products are distributed, either through direct solicitation of program managers with established underwriting expertise in a specialty program area or by dedicated business development professionals employed by ASI Services, Inc.In addition, reinsurance intermediaries and brokers serve as a distribution source of program business.Our fully funded products are marketed primarily through retail brokers, particularly those with a sophisticated understanding of the ART market.Our assumed reinsurance subsidiary works through established reinsurance brokers in Bermuda, the United States and the United Kingdom.As of December 31, 2010, the Company has no individual producers that generate greater than 10% of gross written premiums. Technology We utilize information processing systems that are an integral part of our operations.We seek to improve the efficiency of our operations by integrating data throughout the organization and by moving data entry functions closer to the source of the information by providing the producers of our environmental line access to our systems via the Internet.ProStar is an online electronic submission, rating and quoting system used to process new and renewal business submissions for smaller businesses with environmental risks.We also have integrated software packages that address underwriting, claims and forms processing functions and are a secure collection of primary data.Our information technology department consists of twenty-eight full-time employees and is supported by third-party vendors who provide support for our existing technology platform.We currently are engaged in a technology upgrade of our underwriting systems with the goal of consolidating, submission clearing, rating, quoting, binding and policy delivery for our E&S producers.This upgrade will also allow us to reduce product development time, consolidate underwriting systems, and improve processing time.Ultimately, we believe these investments in technology, and the resulting increases in efficiency, will enable us to quickly introduce or modify products, better serve customers and distributors, and provide source data for business intelligence and analytics. Underwriting Excess and Surplus Lines Our underwriting staff handles the insurance underwriting functions for all excess and surplus lines products, with specific underwriting authority related to the experience and knowledge level.Risks that are perceived to be more difficult and complex are underwritten by experienced staff and reviewed by management.The principal factors we use for underwriting these risks include the experience of the insured, its operating history, its loss history and, in some cases, its demonstrated commitment to effective loss control and risk management practices. Most of our senior underwriters have approximately twenty years of underwriting experience and in excess of ten years of underwriting experience in the specialty areas we target.We differentiate ourselves from other companies by individually underwriting and pricing each risk, as opposed to the general classification pricing practices which are often performed by larger insurance companies.We seek to instill a culture of underwriting profitability over premium volume and our underwriters’ incentive compensation is based on profitability rather than premium growth.We also enforce an internal quality control standard through periodic audits of underwriter files. 8 The use of customized policy forms and contract wording is an important part of our underwriting and risk control process.This helps us limit our exposure on many of the specialty risks we insure and adequately respond to evolving claims trends in our core product lines.Policy terms and conditions are crafted in cooperation with legal counsel to limit or restrict coverage for certain risks.Standard, or admitted, carriers do not have the same flexibility to control policy language because they are more heavily regulated by the individual states in which they operate, and are generally required to use standard, broader insurance forms previously approved by state regulators. Alternative Risk Transfer In our specialty programs, we outsource the underwriting and policy administration duties to third party program managers with established underwriting expertise in the particular specialty program area.Prior to entering into a program, we perform detailed reviews of underwriting, pricing practices, claims handling, management expertise, information systems and distribution networks.Based on the results of these reviews, specific underwriting guidelines are developed for each program and must be adhered to by program managers.We also perform an actuarial analysis on each program in an effort to ensure that the business projections meet our profitability requirements, as well as to determine the appropriate level of risk participation by us and the program manager.Claims handling for these programs are either performed by our internal claims professionals or through third party administrators.After a program is implemented, we utilize our internal underwriting, claims, and audit personnel to conduct audits of the program’s underwriting, actuarial, claim handling and insurance processing functions to ensure adherence to established underwriting guidelines and to update our assessment of the long-term profit potential of the program. Assumed Reinsurance American Safety Reinsurance has a professional staff in Bermuda that includes experienced actuaries and underwriters who selectively underwrite third party assumed reinsurance business.The Bermuda staff conducts a review of each reinsurance opportunity to determine if it meets the Company’s underwriting and profitability standards.The review includes an assessment of the underwriting experience of the ceding company, risk management controls in place, the nature of the business to be ceded and an actuarial analysis of potential loss experience.Coverage terms are proposed on opportunities that meet our underwriting standards and are crafted in a manner that we believe will generate an adequate return.The Bermuda staff also utilizes third parties to perform underwriting and claims audits as deemed necessary to further assess the underwriting and claims practices of the ceding company. Claims Management Excess and Surplus Lines The specialty risks that we underwrite are complex and the claims reported by our insureds often involve coverage issues, or may result in litigation that requires a claims professional with specialized knowledge and claims management expertise.Accordingly, we employ experienced claims professionals with broad backgrounds in resolving the types of claims that typically arise from the specialty risks we underwrite.We believe our claims management approach, which focuses on achieving a financial outcome through prompt case evaluation and proactive litigation management practices, combined with our industry expertise, is integral to controlling our losses and loss adjustment expenses.We also utilize the knowledge and expertise that we gain through the claims management process to enhance our underwriting through frequent interaction among the claims, actuarial and underwriting staffs. 9 We have established claims management best practices, which emphasize the thorough investigation of claims, prompt settlement of valid claims, aggressive defense against claims we believe to be without merit and the establishment of adequate reserves.We have a quality assurance unit that is responsible for establishing and maintaining claims handling best practices and monitoring the uniform and consistent application of these practices.This is accomplished primarily through audits of claims files as well as broader departmental audits, as necessary.The audit process includes an evaluation of all facets of the claims management process including investigation, litigation and reserving.These audits are used to measure departmental and individual performance and to identify areas for improvement. We have a claims committee, composed of claims adjusting staff, claims management and legal, that meets regularly to discuss high exposure and complex claims, address litigation management strategies, coverage issues and the setting of reserves above established authority levels. Alternative Risk Transfer Claims management plays an important role in achieving our profitability goals in our alternative risk transfer division, specifically with program managers.We use our internal claims personnel as well as third-party administrators (TPAs) to handle the majority of the claims arising from policies written in our alternative risk transfer segment.In some cases, the program manager responsible for the development and management of a particular program has established claims management expertise in the business line written under the program and will manage the claims for the program.By utilizing TPAs, we gain access to the required claims handling expertise in the unique business lines we underwrite.Our selected TPAs undergo a pre-qualification process and are regularly audited.We select TPAs with claims personnel experienced in handling claims for the types of risks typical of the specific specialty program or fully funded account. Our internal claims staff is responsible for both selecting the TPAs as well as ensuring the quality of claims adjudication by the TPAs.Our internal program claims staff pre-qualifies TPAs based on a process that considers, among other characteristics, expertise in a particular business line, reserving philosophy, litigation management philosophy and management controls.Once a TPA is qualified and selected, it is given limited reserve and settlement authority.We approve every claim in excess of a TPA’s established settlement authority.Additionally, all coverage issues or disputes are required to be reported to our internal staff.To ensure that the TPAs we employ meet our performance standards, we conduct regular on-site claims audits.Recommendations arising from the claims audits are communicated to the TPA and an agreed upon action plan is implemented where required.Compliance with the action plan is monitored by our staff to ensure acceptable resolution of all recommendations. Assumed Reinsurance Reinsurers rely on the ceding company to manage claims and the appropriate losses are ceded to the reinsurer in accordance with the coverage terms.We monitor ceded losses to ensure that they are ceded properly under the reinsurance agreement and, when appropriate, utilize outside services if there are coverage disputes or if losses are not consistent with the terms of the agreement. Claim audits are performed by third parties on an as-needed basis. 10 Ceded Reinsurance Reinsurance is a contractual arrangement under which one insurer (the ceding company) transfers to another insurer (the reinsurer) all or a portion of the liabilities that the ceding company has assumed under an insurance policy it has issued.A ceding company may purchase reinsurance for any number of reasons, including obtaining greater underwriting capacity, to protect against catastrophic loss and to enter or withdraw from a business line.Reinsurance can be written on either a quota share basis (where premiums and losses are shared proportionally) or excess of loss basis (where losses are covered if they exceed a certain amount) or through a facultative (involving individual specific risk) reinsurance agreement. We renewed our casualty reinsurance agreement effective October 1, 2010, expiring September 30, 2011.This agreement covers American Safety Indemnity and American Safety Casualty, our U.S. insurance subsidiaries, and American Safety RRG, our non-subsidiary affiliate. The agreement provides four areas of coverage, summarized as follows: Casualty Reinsurance General Liability and Programs - $500,000 excess of a $500,000 net retention, with varying portions of the risk ceded to the reinsurers and covering construction and non-construction, programs, and the casualty portion of package business lines. Casualty Lines - $4.0 million excess of $1.0 million for the general liability contracts above, with 80% of the risk ceded to the reinsurers and covering construction, non-construction, environmental, specialty programs and casualty portion of package business lines. Casualty Lines - $6.0 million excess of $5.0 million for the two casualty lines contracts above, with 100% of the risk ceded to the reinsurers and covering the construction, non-construction, environmental, specialty programs, casualty portion of package business lines and limits in excess of $5.0 million written in the umbrella and excess lines. Umbrella - $5.0 million quota share placed on a cessions basis for umbrella and excess business with varying portions of the risk ceded to the reinsurers. Property Reinsurance Effective April 1, 2010, expiring March 31, 2011.For core and program property business lines, the agreement covers $1.5 million excess of $500,000 and $3.0 million excess of $2.0 million, both with 100% of the risk ceded to the reinsurers subject to certain recovery limitations associated with any one occurrence.For core property coverage above $5.0 million, our U.S. insurance subsidiaries have purchased a semi-automatic facultative facility. Surety Reinsurance In addition, we purchased a surety treaty effective May 1, 2010, expiring April 30, 2011.The surety agreement covers 90% of risk for $1 million excess of $1 million, $2 million excess of $2 million, and $3.5 million excess of $4 million, and is subject to certain limitations and reinstatements.The surety agreement provides coverage for both core surety and surety specialty program business lines. 11 For the year ended December 31, 2010, we ceded $54.3 million of premium (19.6% of gross premiums written) to unaffiliated third party reinsurers, as compared to $88.8 million of premium (35.0% of gross premiums written) in 2009.Ceded reinsurance premiums from the specialty programs business line were 48.6% of the 2010 amount and 72.2% of the 2009 amount.During 2009, we wrote a program that was 100% reinsured and accounted for $43.4 million of gross and ceded written premiums.The program was not renewed during 2010. Our Reinsurers While reinsurance obligates the reinsurer to reimburse us for a portion of our losses, it does not relieve us of our primary liability to our insureds.If our reinsurers are either unwilling or unable to pay some or all of the claims made by us on a timely basis, we may bear the financial exposure.We have written reinsurance security procedures that establish financial guidelines for reinsurance companies prior to reinsuring business we write.Among these guidelines is a stipulation that reinsurance companies have an A.M. Best rating of at least “A-” (Excellent) and a financial size category of Class VIII or greater at the time of placing any reinsurance, unless sufficient collateral has been provided at the time we enter into our reinsurance agreement.The A.M. Best ratings of reinsurers are subject to change in the future, and may cause one or more of our reinsurers to be below our stated requirements.A financial size category of Class VIII is assigned by A.M. Best to companies with adjusted policyholder surplus of $100 million to $250 million. We have also established an internal reinsurance security committee, including members of senior management, which meets to discuss and monitor our reinsurance coverage and the financial security of our reinsurers. To protect against our reinsurers’ inability to satisfy their contractual obligations to us, our reinsurance contracts generally stipulate a collateral requirement for reinsurance companies that do not meet the financial strength and size requirements described above.These collateral requirements can be met through the issuance of irrevocable letters of credit, the establishment and funding of escrow accounts for our benefit or cash advances paid into a trust account.Collateral may also include our retention of amounts that we owe reinsurers for premium in the ordinary course of business.The following table is a listing of our largest reinsurers ranked by reinsurance recoverables and includes the collateral posted by these reinsurance companies as of December 31, 2010: 12 Reinsurers A.M. Best Rating (1) Total Recoverables(2) at December 31, 2010 Collateral at December 31, 2010 Net Exposure at December 31, 2010 CastlePoint National Insurance (fka SUA Ins. Co.) A
